Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

2.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprised of.” See MPEP § 608.01(b).  
3.           The abstract of the disclosure is objected to because “positions P1, P2, P3, P4 and P5” should be –positions (P1, P2, P3, P4 and P5)--. Correction is required.  See MPEP § 608.01(b).


Claim Interpretation

4.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
  Such claim limitation(s) is/are: “a rotating means for rotating said pressing body“ in claim 6;  and “a pressing force imparting means for imparting to the said pressing body a pressing force” in claim 7.

Claim Rejections - 35 USC § 112
6.              The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.        Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, “at each press-breaking position on the glass plate” is not clear as how many press-breaking positions are being claimed. It appears that claim 1 requires a cut line. Therefore, there is naturally a single press-breaking position for the cut line on the glass plate. Regarding claim 3, “at the time of press-breaking the glass” lacks antecedent basis. Regarding claim 4, “at least one part” is not clear whether the part the at least one part is the same part set forth in claim 3. Regarding claim 5, “at the time of press-

Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bando (JP 11117153 A), hereinafter Bando ‘153, as provided by the IDS submitted on 01/09/2020. Regarding claim 1, as best understood, Bando ‘153 teaches a glass plate bend-breaking machine 1 comprising: a supporting mechanism 3 by which a glass plate 2 with a cut line 4 formed on one surface (by the cutting head means 5) thereof is supported at another surface of the glass plate; and a press-breaking device 6 for press-breaking the glass plate along the cut line 4, wherein said press-breaking device 6 has a pressing body (62, 63) for simultaneously pressing a plurality of parts (on both sides of the cut line 4; Fig. 7) along the cut line 4 on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line at each press-breaking position on the glass plate.  See Figs. 1-8 in Bando ‘153. Also see translation of JP11171573 A in Espacenet at 
https://worldwide.espacenet.com/patent/search/family/026532517/publication/JPH11171573A?q=CRACKING%20DEVICE%20FOR%20GLASS%20PLATE 
          Regarding claim 2, Bando ‘153 teaches everything noted above including that said pressing body has a flat surface or a curved convex surface (defined by the curved convex surface of the rotary pressing body 62, 63; Figs. 5-6) constituted by a partial spherical surface or a partial cylindrical surface, the flat surface or the curved convex surface being adapted to come into contact with at least one part among the plurality of parts in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line. It should be noted that the curved convex surface of the wheels or rolls (62, 63) comes into the contact along the cut line 4 between the parts. See Fig. 6 in Bando ‘153.
          Regarding claim 3, Bando ‘153 teaches everything noted above including that the pressing body has at least one rotary body, and said rotary body has a contacting surface which is rotatably or nonrotatably brought into contact with at least one part among the plurality of parts in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  
          Regarding claim 4, Bando ‘153 teaches everything noted above including that the rotary body has a rotational axis 64 (Fig. 5) which extends in a direction intersecting a direction along the cut line, and the contacting surface is adapted to be brought into contact with at least one part among the plurality of parts rotatably or nonrotatably about the rotational axis in pressing of the plurality of parts along the 
          Regarding claim 5, Bando ‘153 teaches everything noted above including that the pressing body is adapted to press the one surface of the glass plate in such a manner as to straddle (as shown in Fig. 7) the cut line 4 at at least one part among the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  
          Regarding claim 6, Bando ‘153 teaches everything noted above including that the press-breaking device 6 further has a rotating means 67 (Fig. 5) for rotating said pressing body (62, 63) about an axis perpendicular (into the glass plate 2; Fig. 5) to the one surface of the glass plate so as to allow said pressing body to effect simultaneous pressing of the plurality of parts on the glass plate along the cut line at each press-breaking position on the glass plate.  
          Regarding claim 7, Bando ‘153 teaches everything noted above including that the press-breaking device 6 further has a pressing-force imparting means 66 for imparting to said pressing body a pressing force necessary for simultaneous pressing by said pressing body with respect to the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  

10.          Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bando (6,218,793 B1), hereinafter Bando ‘793. Regarding claim 1, as best understood, Bando ‘793 teaches a glass plate bend-breaking machine 1  by pressing body 88, 88a) on both sides on both sides of the cut lines; Fig. 3) along the cut line 221 on the one surface of the glass plate 2 at the time of press- breaking the glass plate along the cut line at each press-breaking position on the glass plate.  See Figs. 1-9 in Bando ‘793. 
          Regarding claim 2, Bando ‘793 teaches everything noted above including that said pressing body has a flat surface 87 or a curved convex surface constituted by a partial spherical surface or a partial cylindrical surface, the flat surface or the curved convex surface being adapted to come into contact with at least one part among the plurality of parts in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line.
           Regarding claim 7, Bando ‘793 teaches everything noted above including that the press-breaking device (9, 9a) further has a pressing-force imparting means 85 for imparting to said pressing body 87 a pressing force necessary for simultaneous pressing by said pressing body with respect to the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  

           Regarding claim 8, Bando ‘793 teaches everything noted above including a flexible member 3 (as an endless belt; col. 5, lines 1) on which the glass plate 2 with a cut line 221 formed thereon is placed; a glass plate receiving device 7 having a glass plate receiving surface 25  for receiving the glass plate from the other surface of the glass plate through said flexible member 3; a first moving device 27 for moving said glass plate receiving device 25; a second moving device (110, 110a) for moving the press-breaking device (9, 9a), wherein a supporting mechanism 15 has a supporting surface 201 for supporting the glass plate at the other surface of the glass plate through said flexible member 3. See Figs. 1-8 in Bando ‘793.
  
11.          Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ichikawa (JP 6349970 B2), as provided with the IDS submitted on 01/09/2020. Regarding claim 1, as best understood, Ichikawa teaches a glass plate bend-breaking machine comprising: a supporting mechanism (1a, 1b) by which a glass plate (M)  with a cut line (S) formed on one surface thereof is supported at another surface of the glass plate; and a press-breaking device 3 for press-breaking the glass plate along the cut line (S), wherein said press-breaking device 3 has a pressing body (3a) for simultaneously pressing a plurality of parts (defined by the parts on both sides of the cut line S) along the cut line (S) on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line at each press-breaking position on the glass plate.  See Figs. 1-8 in Ichikawa.   
Regarding claim 2, Ichikawa teaches everything noted above including that said pressing body has a flat surface or a curved convex surface (defined by the curved convex surface of the rotary pressing body 3a; Figs.4) constituted by a partial spherical surface or a partial cylindrical surface, the flat surface or the curved convex surface being adapted to come into contact with at least one part among the plurality of parts in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line. It should be noted that the curved convex surface of the wheels or rolls (3a) comes into the contact along the cut line (S) between the parts. See Fig. 4 in Ichikawa. 
          Regarding claim 3, Ichikawa teaches everything noted above including that the pressing body has at least one rotary body, and said rotary body has a contacting surface which is rotatably or nonrotatably brought into contact with at least one part among the plurality of parts in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  
          Regarding claim 4, Ichikawa teaches everything noted above including that the rotary body has a rotational axis (Fig. 4) which extends in a direction intersecting a direction along the cut line, and the contacting surface is adapted to be brought into contact with at least one part among the plurality of parts rotatably or nonrotatably about the rotational axis in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line.  

          Regarding claim 7, Ichikawa teaches everything noted above including that the press-breaking device 3 further has a pressing-force imparting means 4 for imparting to said pressing body a pressing force necessary for simultaneous pressing by said pressing body with respect to the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.

12.          Claims 1-2 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Siemens et al. (4,371,103), hereinafter Siemens. Regarding claim 1, as best understood, Siemens teaches a glass plate bend-breaking machine comprising: a supporting mechanism (14, 15) by which a glass plate 2 with a cut line 23 formed on one surface thereof is supported at another surface of the glass plate; and a press-breaking device 6 (as multiple press-breaking members; Fig. 4) for press-breaking the glass plate along the cut line 23, wherein said press-breaking device 6 has a pressing body 37 for simultaneously pressing a plurality of parts (16, 24) along the cut line 23 on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line at each press-breaking position on the glass plate.  See Figs. 1-7 in Siemens.
Regarding claim 2, Siemens teaches everything noted above including that said pressing body 37 has a flat surface (as shown in Fig.  2) or a curved convex surface constituted by a partial spherical surface or a partial cylindrical surface, the flat surface or the curved convex surface being adapted to come into contact with at least one part among the plurality of parts in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line.          
          Regarding claim 7, Siemens teaches everything noted above including that the press-breaking device 6 further has a pressing-force imparting means 21 for imparting to said pressing body a pressing force necessary for simultaneous pressing by said pressing body with respect to the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.   

13.          Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mishina et al. (2015/0076203 A1), hereinafter Meshina. Regarding claim 1, as best understood, Mishina teaches a glass plate bend-breaking machine 100 comprising: a supporting mechanism 30 by which a glass plate (G) with a cut line (S) formed on one surface thereof is supported at another surface of the glass plate; and a press-breaking device (20a, 20b) for press-breaking the glass plate along the cut line (S), wherein said press-breaking device (20a, 20b) has a pressing body (as a rubber surface) for simultaneously pressing a plurality of parts (on both sides of the cut line S) on the one surface of the glass plate at the time of press- . 
            Regarding claim 2, Meshina teaches everything noted above including that said pressing body has a flat surface (defined by the flat surface of the rubber or brush; Fig. 4) or a curved convex surface constituted by a partial spherical surface or a partial cylindrical surface, the flat surface or the curved convex surface being adapted to come into contact with at least one part among the plurality of parts in pressing of the plurality of parts along the cut line on the one surface of the glass plate at the time of press- breaking the glass plate along the cut line.    
          Regarding claim 5, Meshina teaches everything noted above including that the pressing body is adapted to press the one surface of the glass plate in such a manner as to straddle (as shown in Fig. 4) the cut line (S) at at least one part among the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line. 
             Regarding claim 7, Meshina teaches everything noted above including that the press-breaking device (20a, 20b) further has a pressing-force imparting means (22a, 22b) for imparting to said pressing body a pressing force necessary for simultaneous pressing by said pressing body with respect to the plurality of parts along the cut line on the one surface of the glass plate at the time of press-breaking the glass plate along the cut line.  

Claim Rejections - 35 USC § 103
     14.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


15.       Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Bando ‘153 in view of Bando ‘793. Regarding claim 8, Bando ‘153 teaches everything noted above including a flexible member (defined by the elastic coating on the surface 12) on which the glass plate 2 with the cut line formed thereon is placed; and a second moving device (137, 138) for moving said press-breaking device 6, wherein said supporting mechanism has a supporting surface 12 for supporting the glass plate at the other surface of the glass plate through the flexible member. See Figs. 1 and 8 in Bando ‘153. Bando does not explicitly teach a glass plate receiving device having a glass plate receiving surface for receiving the glass plate from the other surface of the glass plate through said flexible member; a first moving device for moving said glass plate receiving device.  However, Bando’ 793 teaches a glass plate bend-breaking machine comprising: a flexible member 3 (as an endless belt; col. 5, lines 1) on which a glass plate 2 with a cut line formed thereon is placed; a glass plate receiving device 7 having a glass plate receiving surface 25  for receiving the glass plate from the other surface of the glass plate through said flexible member 3; a first moving device 27 for moving said glass plate receiving device 25, wherein a supporting mechanism 15 has a supporting surface 201 for supporting the glass plate at the other surface of the glass plate through said flexible member 3. See Figs. 1-8 in Bando ‘793.



Conclusion
16.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Bando (2017/0334761), Margaria (2010/0012697 A1) and Lisec (2007/0185381) 
 teach a glass plate bend-breaking machine.  

17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
March 30, 2021